Warner, Chief Justice,
concurring.
I concur in the judgment of the Court in this case, on the ground that a common law Court in this State has no jurisdiction to enforce a vendor’s equitable lien on the land. If the common law Court has jurisdiction for that purpose, I see no good reason why it should not be enforced in a claim case pending on the common law side of the Court, as well as in any other case, and the verdict be so moulded as to do 'full justice to the parties, as provided by the 3504th section of the Code. The vendor’s equitable lien on the land for the unpaid purchase money due therefor is not such an equitable cause of action as may be instituted on the common law side of the Court, as contemplated by the 3027th section of the Code. The vendor’s lien is the mere creature of a Court of equity, and can only be recognized and enforced in that Court. Generally, equity jurisprudence embraces the same matters of jurisdiction and modes of remedy in Georgia as was allowed and practiced in England: Code, 3045.